

 
THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR UNDER ANY APPLICABLE STATE SECURITIES LAWS. WITHOUT SUCH
REGISTRATION, SUCH SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED AT ANY
TIME WHATSOEVER UNLESS IN THE OPINION OF COUNSEL SATISFACTORY TO THE MAKER
REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER AND THAT SUCH TRANSFER WILL NOT
BE IN VIOLATION OF THE APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR ANY RULE
OR REGULATION PROMULGATED THEREUNDER.


LANGUAGE ACCESS NETWORK, INC.


UNSECURED CONVERTIBLE PROMISSORY NOTE
ISSUED TO ACCREDITED INVESTORS ONLY


NOTES ARE BEING ISSUED FOR A
MINIMUM $10,000 LOAN


MATURITY: THREE (3) YEARS FROM ISSUANCE





$[INSERT AMOUNT OF NOTE
[INSERT DATE]

    

FOR VALUE RECEIVED, LANGUAGE ACCESS NETWORK, INC. (the “Company”), a Nevada
corporation, hereby promises to pay [INSERT NAME OF PERSON LOANING THE MONEY]
(“Purchaser”), at [INSERT ADDRESS OF PERSON LOANING THE MONEY], or at such other
place as the holder hereof may from time to time designate in writing, the
principal amount of [SPELL OUT THE AMOUNT OF THE LOAN] ($ INSERT LOAN AMOUNT IN
DOLLAR AND CENT FORMAT) dollars plus interest.


Interest will accrue on the principal balance of this Note in the amount of 10%
per annum until maturity and will be paid at the end of the loan period. This
Note shall mature three (3) years from the date of issuance (the “Maturity
Date”).


Note Holders


The Company will only accept loans from those persons who qualify as an
“Accredited Investor” as that definition has been established by the United
States Securities and Exchange Commission and each person making a loan to the
Company must represent in writing that they qualify as an accredited investor by
completing and signing the attached questionnaire and returning it to the
Company to be kept in the files of the Company.
 

--------------------------------------------------------------------------------



Registration of the Shares


Each person making a loan to the Company will be granted the right to have their
securities registered with the Securities and Exchange Commission in a piggyback
filing of any other shares the Company registers.


Redemption


This Note is redeemable without premium or penalty at the option of the Company,
as a whole or from time to time in part, at any time, upon not less than thirty
(30) days written notice for the outstanding principal balance.


Conversion


This note will become due and payable [INSERT DATE THREE YEARS FROM THE DATE THE
LOAN IS MADE].


Purchaser may, at his option, any time during the first eighteen (18) months of
the loan, upon written notice to the Company, convert the entire Note to equity
of the Company at $1.10 per share of the Company’s Common Stock, subject to Rule
144 of the Securities and Exchange Commission Act of 1933. Upon conversion,
Purchaser will only receive Shares to the extent of the then outstanding
principal balance of this Note along with all accrued interest.


The Company will at all times take all actions necessary to reserve the
appropriate amount of Shares for conversion purposes hereunder. To accomplish
such conversion, Purchaser must provide written notice to the Company of
Purchaser’s desire to convert. Certificates representing the Shares will be
delivered promptly after receipt of such written notice. The Shares issued will
be subject to the restrictions of Rule 144 of the Securities & Exchange
Commission Act of 1933.


Purchaser may only exercise this right of conversion by exercising the entire
principal balance of the Note with all accrued interest and not a portion
thereof. No fractional Shares will be issued upon any conversion, and, in lieu
thereof, the Company will pay such fractions in cash.


Effect of Consolidation or Merger


If at any time while this Note is outstanding the Company shall consolidate or
merge with or into another corporation, Purchaser hereof shall thereafter be
entitled upon exercise hereof to receive, with respect to each Note convertible
hereunder immediately prior to the date upon which consolidation or merger shall
become effective, the securities or property to which Purchaser of Shares would
have been entitled upon such consolidation or merger, and Company shall take
such steps in connection with such consolidation or merger as may be necessary
to assure that all the provisions of the Note shall thereafter be applicable, as
nearly as reasonably may be, in relation to any securities or property
 

--------------------------------------------------------------------------------


 
thereafter deliverable upon the exercise of this Note. The Company will not
effect any such consolidation or merger unless prior to the consummation thereof
the successor corporation (if other than the Company) resulting therefrom shall
assume by written instrument executed and mailed to the registered Purchaser
thereof at the address of such Purchaser shown on the books for the Company, the
obligation to deliver to such Purchaser of securities or property as in
accordance with the foregoing provision such Purchaser shall be entitled to
purchase. A sale of all or substantially all of the assets of the Company for
consideration (a part from the assumption of obligations) consisting primarily
of security shall be deemed a consolidation or merger for the foregoing
purposes.
 
Amendments
 
Any amendments adding any provision to, changing in any manner or eliminating
any provision hereto can be effected only with the written consent of holders of
a majority in principal amount of the outstanding Notes; including, without
limitation, amendments which (i) extend the state Maturity Date or reduce the
principal amount of any Note, reduce the rate or extend the time of payment of
interest on any Note, or reduce or modify any installment payment with respect
to any Note, or (ii) reduce the percentage of the aggregate principal amount of
Notes, or (iii) increase the equity conversion price or features of the Note,
the holders of which are required to consent to any such amendment.
 
Miscellaneous
 
In the event an action is instituted to enforce or interpret any of the terms of
this Note, the prevailing party shall be entitled to recover all expenses
reasonably incurred, whether or not taxable as costs, including, without
limitation, attorney fees, witness fees, deposition costs, copying charges and
other expenses.
 
Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.
 
This Note shall be governed by and construed in accordance with the laws of the
state of Nevada without regard to conflict of law principles.
 
 

LANGUAGE ACCESS NETWORK, INC.         
By:
  Title:   Date:  

 
 
 
 
       
 


 
      
 
      
 

